IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. PD-0212-21



                                 ELUID LIRA, Appellant

                                              v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE ELEVENTH COURT OF APPEALS
                            JONES COUNTY

              Per Curiam.


                                         ORDER

       Appellant was convicted of assault on a public servant and sentenced to eight

years confinement. On March 11, 2021, the Court of Appeals reversed and remanded.

Lira v. State, No. 11-20-00148-CR slip op. (Tex. App.–Eastland March 11, 2021)(not

designated for publication). The State electronically filed a petition for discretionary

review with this Court on March 23, 2021. The petition was deemed filed on that date.

See T EX. R. A PP. P. 9.2(c) (electronically filed document deemed filed when transmitted
                                                                                LIRA - 2

to electronic filing service provider). On March 25, 2021, the Court of Appeals withdrew

its opinion and issued another opinion in its place. Lira v. State, No. 11-20-00148 slip

op. (Tex. App.–Eastland March 25, 2021)(published).

       When a petition for discretionary review is filed with this Court, the appellate

court loses jurisdiction. Ex parte Shaw, 395 S.W.3d 819, 819 (Tex. Crim. App. 2013);

Garza v. State, 896 S.W.2d 192, 195 (Tex. Crim. App. 1995). Therefore, the court of

appeals did not have authority to issue its opinion on March 25, 2021, two days after the

State electronically filed its petition for discretionary review with this Court.

        The court of appeals’ opinion dated on March 25, 2021, is ordered withdrawn.

The original judgment and opinion of the court of appeals dated March11, 2021, remains

in effect, except that its “do not publish” notation is hereby ordered changed to “publish.”

T EX. R. A PP. P. 47.2(b).

Delivered May 19, 2021
Publish